                                                                 FILED
                                                         in the Middle District of
                                                              North Carolina
                                                             May 21,8,2020
                                                            February   2021
                                                               12:38 pm
                                                               2:29 pm
                                                         Clerk, US District Court
                                                            By: __________
                                                                    KM
                                                                     dmk




Case 1:21-mj-00048-JLW Document 5 Filed 02/08/21 Page 1 of 4
Case 1:21-mj-00048-JLW Document 5 Filed 02/08/21 Page 2 of 4
Case 1:21-mj-00048-JLW Document 5 Filed 02/08/21 Page 3 of 4
Case 1:21-mj-00048-JLW Document 5 Filed 02/08/21 Page 4 of 4
